Case: 14-13313      Date Filed: 08/24/2015      Page: 1 of 3


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-13313
                              ________________________

                       D.C. Docket No. 5:13-cv-00211-RS-EMT



ADAM SAPP,

                                                        Plaintiff - Appellant,

versus

ATTORNEY GENERAL OF THE UNITED STATES,

                                                        Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                    (August 24, 2015)

Before JORDAN and JULIE CARNES, Circuit Judges, and ROBREÑO, * District
Judge.

PER CURIAM:

         *
        Honorable Eduardo C. Robreño, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
              Case: 14-13313    Date Filed: 08/24/2015   Page: 2 of 3


      Adam Sapp appeals the district court’s grant of summary judgment in favor

of the Attorney General of the United States on his claims of gender discrimination

and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq.   Mr. Sapp alleges that his employer, the Federal Bureau of Prisons,

subjected him to discriminatory treatment based upon his gender, and that he

suffered retaliation when he voiced opposition to the treatment. After reviewing

the parties’ briefs and the record, and with the benefit of oral argument, we affirm

in part and reverse in part. As to Mr. Sapp’s gender discrimination claim, we

affirm the grant of summary judgment in favor of the BOP for the reasons stated in

the district court’s order. With respect to Mr. Sapp’s retaliation claim, however,

we reverse.

       The district court ruled that Mr. Sapp met the requirements to establish a

prima facie case of retaliation, and that the BOP met its burden of putting forth a

non-discriminatory reason for the adverse employment actions. Mr. Sapp argued,

however, that the BOP’s stated non-discriminatory reason for denying him

overtime and further restricting his job duties was pretextual, and he presented

evidence to support his arguments.      The district court did not address these

arguments on pretext, and this constituted error.         See Kragor v. Takeda

Pharmaceuticals America, Inc., 702 F.3d 1304, 1307 (11th Cir. 2012) (“If the

employer produces evidence of a legitimate, nondiscriminatory reason for the


                                         2
              Case: 14-13313    Date Filed: 08/24/2015   Page: 3 of 3


adverse action, the plaintiff is afforded an opportunity to show that the employer's

stated reason is a pretext for discrimination.”). We therefore reverse and remand

for the district court to address Mr. Sapp’s pretext arguments. We leave it to the

district court on remand whether to allow supplemental briefing on the issue.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         3